t c summary opinion united_states tax_court david charles katz and mary joan wright petitioners v commissioner of internal revenue respondent docket no 18055-12s filed date david charles katz and mary joan wright pro sese r craig schneider for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all subsequent section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ income_tax for of dollar_figure the sole issue for decision is whether petitioners are entitled to dependency_exemption deductions for m k and s k for we hold that they are not background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioners resided in utah at the time that the petition was filed other adjustments made by respondent in the notice_of_deficiency are essentially mechanical in nature and have not been otherwise contested by petitioners david charles katz petitioner married victoria pursell in the couple had two children s k born in and m k born in the couple divorced in petitioner and ms pursell’s divorce decree was entered by the third judicial district_court in and for salt lake city state of utah therein petitioner and ms pursell were awarded joint legal custody of s k and m k and ms pursell was awarded primary physical custody in that regard the divorce decree went on to expressly state that the children should reside with ms pursell the divorce decree also specified that petitioner and ms pursell were each entitled to claim one child for tax dependency_exemption purposes on their respective tax returns in addition the divorce decree provided that e ither party may purchase the income_tax exemptions awarded to the other party by paying to said party an amount equal to the tax savings received by said party as a result of utilizing the exemptions in the tax_year sometime in or early for privacy reasons the court refers to minor children by their initials see rule a although the stipulation of facts states that the couple was divorced in this appears to be a typographical error the divorce decree is dated and stamped and we accept that date although the divorce decree authorized each party to claim one child as a tax dependent it did not differentiate between s k and m k petitioner and ms pursell agreed that petitioner would purchase for dollar_figure the additional dependency_exemption from her for only and petitioner paid ms pursell accordingly the divorce decree was executed by the district_court judge neither ms pursell nor her attorney signed the decree petitioner and ms pursell did not share a home in and both s k and m k lived with ms pursell throughout the year petitioners timely filed a federal_income_tax return for on it and as relevant herein petitioners claimed dependency_exemption deductions for s k and m k at the time that petitioners filed their tax_return ms pursell had not signed a form_8332 release revocation of release of claim to exemption for child by custodial_parent or any other writing conforming to the substance of form_8332 releasing her claim to the dependency_exemption deduction for either s k or m k for ms pursell later signed a form_8332 on date in respect of m k for which form was then faxed to petitioner who furnished it to respondent’s counsel on date petitioner did not sign the divorce decree petitioner’s lawyer signed it but only as to form ms pursell filed a federal_income_tax return for on or before date on her return she reported taxable_income in an amount that reflected dependency_exemption deductions for both s k and m k respondent did not examine her return or disallow the claim for two dependency_exemption deductions respondent determined a deficiency in petitioners’ income_tax on the basis that petitioners were not entitled to a dependency_exemption deduction for either s k or m k for petitioners filed a timely petition for redetermination with the court expressly challenging only respondent’s disallowance of the dependency_exemption deduction for m k throughout this proceeding petitioners have argued in support of their claim to a dependency_exemption deduction for m k petitioners might therefore be regarded as having abandoned any claim to a dependency_exemption deduction for s k see rule b any issue not raised in the assignments of error shall be deemed to be conceded mcneil v commissioner tcmemo_2011_150 wl at n issues not raised on brief or at trial are deemed conceded aff’d per curiam 451_fedappx_622 8th cir nevertheless given petitioners’ status as pro_se litigants we address a claim to dependency_exemption deductions for both children discussion i burden_of_proof in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that those determinations are in error rule a 290_us_111 cf sec_7491 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 although these principles constitute black letter law we note that the issue before us is essentially legal and not factual in nature ii dependency_exemption deduction a special rules for divorced parents under sec_152 in the case of divorced parents special rules determine which parent is entitled to a dependency_exemption deduction for a child see sec_152 espinoza v commissioner tcmemo_2011_108 cf sec_152 generally a child who is in the custody of one or both of the child’s parents for more than one- half of the calendar_year and receives more than one-half of his or her support from parents who are divorced or separated or live apart at all times during the last six months of the calendar_year will be considered the qualifying_child of the custodial_parent sec_152 pursuant to sec_152 and b the term custodial_parent means the parent having custody for the greater portion of the calendar_year and the term noncustodial_parent means the parent who is not the custodial_parent pursuant to sec_152 a child may be treated as a qualifying_child of the noncustodial_parent rather than of the custodial_parent when certain criteria are met for the child to be the qualifying_child of the noncustodial_parent the custodial_parent must sign form_8332 or another writing conforming to the substance of form_8332 releasing the custodial parent’s claim to the dependency_exemption deduction sec_152 the noncustodial_parent must then attach the form_8332 or equivalent writing to his or her federal_income_tax return sec_152 114_tc_184 aff’d on another ground sub nom 293_f3d_1208 10th cir brissett v commissioner tcmemo_2003_310 see also sec_1_152-4 income_tax regs respondent contends that the provisions of sec_152 apply because petitioner and ms pursell are divorced further because the divorce decree identified ms pursell as having primary custody of the children and because s k and m k lived with ms pursell in respondent contends that ms pursell is the custodial_parent and therefore a form_8332 or equivalent writing was required to be signed by ms pursell and attached to petitioners’ federal_income_tax return in order for petitioners to be entitled to the dependency_exemption deductions in issue finally because petitioners failed to acquire a form_8332 until after the date that the period of limitations to assess tax against ms pursell for had expired respondent contends that the form_8332 signed by ms pursell on date is not sufficient to comply with the requirements of sec_152 as a result respondent contends that petitioners are not entitled to any dependency_exemption deduction there is no dispute that both children lived with ms pursell in therefore ms pursell was the custodial_parent and petitioner was the noncustodial_parent for that year sec_152 e a and b sec_1_152-4 income_tax regs accordingly sec_152 applies and a form_8332 or its equivalent is required to entitle petitioners to the dependency_exemption deductions in issue b form_8332 on date the day of trial petitioners provided respondent with a form_8332 signed by ms pursell releasing her dependency_exemption deduction claim for m k for the form_8332 was dated date petitioners ask us to accept this form_8332 and allow petitioners to claim a dependency_exemption deduction for m k for but even if we assume without deciding that a custodial parent’s declaration submitted after the noncustodial_parent has filed his return might under certain circumstances qualify as being attache d to the noncustodial parent’s return for purposes of sec_152 regrettably for petitioner we must conclude in the instant case that the form_8332 fails to qualify under sec_152 see shenk v commissioner t c ___ ___ slip op pincite date ms pursell claimed s k and m k as dependents on her timely filed federal_income_tax return the commissioner did not examine her return or disallow the dependency_exemption deductions under sec_6501 the for competing views on whether a late-submitted declaration can be considered attache d to the noncustodial parent’s return see 139_tc_468 goeke j concurring and armstrong v commissioner t c pincite holmes j dissenting see also shenk v commissioner t c ___ ___ slip op pincite date general three-year period of limitations for assessing tax against ms pursell for expired on date a clear purpose of sec_152 is to provide rules by which to determine which divorced parent may claim a child as a dependent and thereby prevent the dependency_exemption deduction from being allowed to both parents under the circumstances of the instant case a holding in petitioners’ favor would contravene the intent of the statute by allowing both parents to claim a dependency_exemption deduction for m k see shenk v commissioner t c at ___ slip op pincite petitioners did not suggest much less demonstrate that any exception to the general_rule to sec_6501 might apply see sec_6501 shenk v commissioner t c at ___ slip op pincite discusses the effect of a custodial parent’s signing a form_8332 after the expiration of the applicable_period of limitations o nce the period of limitations for assessment has expired and the custodial parent’s claim of the child as a dependent is not susceptible to being disturbed any statement by her that she will not claim such child as a dependent for that year would be absurd the time for her to declare what she will do as to that taxable_year has necessarily come and gone as a logical matter and by definition she is unable to declare what she will do about a past year now closed so she is no longer capable of signing a declaration that qualifies under sec_152 consequently even if the concept in sec_152 of being attache d to the return has enough flexibility to allow a noncustodial_parent to submit a declaration at continued in sum the form_8332 that ms pursell executed on date after the expiration of the period of limitations on assessment for her return had expired is insufficient to support petitioners’ claim of a dependency_exemption deduction for m k for c terms of the divorce decree finally petitioners contend that pursuant to the divorce decree petitioner and ms pursell were each entitled to claim one child as a dependent for tax purposes and that a form_8332 or its equivalent was not even required however it is the internal_revenue_code and not state court orders or decrees that determines a taxpayer’s eligibility for a deduction for federal_income_tax purposes unfortunately for petitioners they do not meet the criteria of the code for claiming either of the disputed dependency_exemption deductions see sec_152 shenk v commissioner t c at ___ slip op pincite continued some point after the filing of his return that flexibility must have limits--and the outside limit would surely be the custodial parent’s period of limitations beyond that point any declaration that the noncustodial_parent attaches fails to qualify under sec_152 as a statement of what she will do conclusion at trial we found petitioner to be exceptionally credible and forthright and we are not unsympathetic to his plight however we are obliged to apply the law as enacted by congress even though we ‘might deem its effects susceptible of improvement ’ see 516_us_235 quoting 464_us_386 to reflect the foregoing decision will be entered for respondentdollar_figure the record suggests that petitioners have made a dollar_figure payment towards any deficiency for which they may be liable any such payment should be credited against the determined deficiency once it is assessed
